Citation Nr: 0726649	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  01-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder with 
neck, right arm, and chest problems.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1998 
through July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In October 2005, the Board denied the 
veteran's appeal, after which he appealed to the Court of 
Appeals for Veteran's Claims.  The appeal is back before the 
Board after the March 2007 Joint Motion for Remand ("Joint 
Motion") that vacated and remanded the Board's October 2005 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim for service connection for a back 
disorder with neck, right arm, and chest problems was denied 
by the Board when it found that there were no current 
residual disabilities stemming from the June 1998 in-service 
incident.  The March 2007 Joint Motion required adequate 
reasons and bases for the Board's findings and conclusions on 
all material issues of fact and law presented on the record 
pursuant to 38 U.S.C.A. § 7104(d)(1).  See Joint Motion at 
page 2.  In particular, the Joint Motion required a 
discussion of the March 2001 VA medical note of Dr. Undesser, 
which indicated that the veteran "has a cervical spine 
problem and a myelopathy related."  Id.  

The Board notes that the March 2001 VA note was based upon 
minimal clinical findings, and since that opinion, a VA 
examination report was obtained indicating that there were no 
current neurological manifestations of the veteran's in-
service injury.  See January 2004 VA examination report.  In 
particular, the report shows that the examiner found "on 
physical/x-ray examination and reports of previous MRI, no 
objective evidence of organic pathology in the lumbar spine 
to explain" the veteran's neurological symptoms.  The Board 
also notes that the March 2001 VA medical note did not 
consider the post-service January 1999 truck accident as a 
possible intercurrent industrial injury.  Because the March 
2001 VA note does present a possibility of a current 
neurological diagnosis along with a suggestion that it may be 
related to an incident of service, but does not contain 
sufficient competent medical evidence to decide the claim, a 
current VA neurological examination is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2006).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims issued a decision in the 
appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
also be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Afford the veteran a VA neurological 
examination to determine the nature and 
etiology of all current neurological 
disorders of the veteran's back, neck, 
right arm, and chest.  

The examiner should be given the claims 
folder to review in association with the 
examination.  

The examiner is asked to, following 
physical examination and administration of 
all relevant testing, diagnose all current 
neurological disorders, and specify which 
are post-traumatic in nature.  

The examiner should also address the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any traumatic injury 
diagnosed was acquired when the veteran 
jumped out of a vehicle while on active 
duty for training in 1998, as opposed to 
the January 1999 post-service civilian 
truck accident?

A complete rationale should be provided 
for any opinion expressed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



